Name: Commission Regulation (EC) NoÃ 1067/2007 of 17 September 2007 entering a designation in the register of protected designations of origin and protected geographical indications (Staffordshire Cheese (PDO))
 Type: Regulation
 Subject Matter: consumption;  processed agricultural produce;  Europe;  marketing;  agricultural structures and production
 Date Published: nan

 18.9.2007 EN Official Journal of the European Union L 243/21 COMMISSION REGULATION (EC) No 1067/2007 of 17 September 2007 entering a designation in the register of protected designations of origin and protected geographical indications (Staffordshire Cheese (PDO)) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular the first subparagraph of Article 7(4) thereof, Whereas: (1) In accordance with the first subparagraph of Article 6(2) of Regulation (EC) No 510/2006 and pursuant to Article 17(2) thereof, the United Kingdoms application to register the name Staffordshire Cheese has been published in the Official Journal of the European Union (2). (2) A statement of objection was lodged with the Commission in accordance with Article 7 of Regulation (EC) No 510/2006. This statement of objection having subsequently been withdrawn, the name should be registered, HAS ADOPTED THIS REGULATION: Article 1 The name in the Annex to this Regulation is hereby registered. Article 2 This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 September 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. Regulation as last amended by Commission Regulation (EC) No 952/2007 (OJ L 210, 10.8.2007, p. 26). (2) OJ C 148, 24.6.2006, p. 12. ANNEX Agricultural products intended for human consumption listed in Annex I to the Treaty: Class 1.3. Cheeses UNITED KINGDOM Staffordshire Cheese (PDO)